PER CURIAM.
This appeal is from the decision of the Trademark Trial and Appeal Board, result reported at 165 USPQ 633 (1970), dismissing appellant’s petition to cancel appellee’s registration1 of CRACKER SNACKS for cheese. Appellant relied upon its prior registration2 of CRACKER BARREL for cheese and alleged likelihood of confusion.
Having considered the decision of the board, all of the arguments presented by the parties, and the record before us, we affirm. We agree with the board that the respective marks neither look nor sound alike and that they convey different commercial impressions. Although the goods are the same, we agree that there is no reasonable likelihood of confusion, mistake or deception.
Affirmed.

. Reg. No. 829,994 issued June 6, 1967.


. Reg. No. 643,012 issued March 19, 1957.